Opinion issued November 21, 2012




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-12-00937-CV
                                    ____________

                            DAVID BAILEY, Appellant

                                          V.

                          TANISHA GOLDEN, Appellee


                 On Appeal from the County Court at Law No. 4
                            Brazoria County, Texas
                       Trial Court Cause No. CI045715


                           MEMORANDUM OPINION

      Appellant David Bailey attempts to appeal from the trial court’s judgment

signed April 12, 2012.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended
to 90 days after the date the judgment is signed if any party timely files a motion for

new trial, motion to modify the judgment, motion to reinstate, or, under certain

circumstances, a request for findings of fact and conclusions of law. See TEX. R.

APP. P. 26.1(a). To be considered timely, a motion for new trial must be filed

within 30 days after the judgment is signed. TEX. R. CIV. P. 329b(a).

      The record reflects that the trial court signed the judgment on April 12, 2012.

The record shows that appellant did not file a motion for new trial or anything else

that extended the deadline to file the notice of appeal. See TEX. R. APP. P. 26.1(a).

Thus, the deadline to file the notice of appeal was May 12, 2012. Appellant filed

his notice of appeal on September 19, 2012. Appellant’s notice of appeal was

untimely filed. Without a timely filed notice of appeal, this Court lacks jurisdiction

over the appeal. See TEX. R. APP. P. 25.1.

      On October 24, 2012, we notified appellant that this appeal was subject to

dismissal for want of jurisdiction unless, by November 5, 2012, he filed a response

showing grounds for continuing the appeal. See TEX. R. APP. P. 42.3(a). Appellant

responded, asserting that the trial court clerk failed to comply with Texas Rule of

Civil Procedure 306a(3) and that he never received notice of the April 12, 2012

judgment from the trial court.




                                          2
      Failure of the trial court clerk to comply with Rule 306a will not affect the

periods of time running from the signing of the judgment, unless a party follows the

procedures of Rule 306a(4) to modify the periods within ninety days of the date the

judgment is signed. See TEX. R. CIV. P. 306a(3). Appellant did not follow the

procedures of Rule 306a(4) within ninety days of the date the judgment was signed.

See TEX. R. CIV. P. 306a(4).

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                         3